Citation Nr: 1817737	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-32 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Air Force from August 1989 to December 1998.

This issue arrives before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska.  (Hereinafter, the Agency of Original Jurisdiction (AOJ).)

In January 2015, the Veteran delivered testimony to a Decision Review Officer in Lincoln.  In April 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in Lincoln.  The transcript for both hearings is associated with the claims file on the Veterans Benefit Management System (VBMS) and/or Legacy Content Management (LCM) databases.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  

In August 2013, the AOJ denied the veteran's claim because, "(y)ou have submitted no medical or lay evidence showing that the claimed condition exists."  In other words, the AOJ denied the Veteran's claim because the record did not reflect hearing impairment sufficient for the applicable VA criteria.  See 38 C.F.R. § 24.85.  In April 2014, the Veteran submitted his notice of disagreement with the AOJ's denial of his claim for entitlement to service connection for hearing impairment.

In July 2014, the Veteran underwent a VA examination to determine the nature and etiology of any auditory condition, to include hearing loss and tinnitus.  In the resultant examination report, the VA provider delivered a positive determination for the Veteran's right ear tinnitus; consequently, the AOJ awarded service connection for tinnitus later in July 2014.  

After conducting the July 2014 examination, the VA provider noted that, "the Veteran's right ear hearing loss (was) at least as likely as not (50% probability or greater) caused by or a result of an event in military service . . .."  The VA provider's rationale included, "(t)hresholds at today's exam continue to show a decrease in hearing at 4000 Hz that is a significant shift in threshold compared with his induction exam." The VA provider continued with, "as a result, given a documented shift in hearing in the military at 4000 Hz that is still present, in my opinion, hearing impairment is AT LEAST AS LIKELY AS NOT (at least 50/50 probability) caused by or aggravated by military noise exposure in the right ear."  With regard to functional impact, the Veteran informed the VA provider that, "(i)f there is any background noise, I find myself saying 'what' quite a bit and it's tough to hear."

In April 2016, the Veteran provided testimony about the current severity of his hearing impairment to the undersigned VLJ.  The Veteran indicated that he had not undergone another audiometric test following the July 2014 VA examination.  When asked about any change in his hearing impairment after the July 2014 VA examination, the Veteran responded that, "I think it has decreased.  You know, some people will talk to me and I have to say, you know, what, you know, three or four times and I get frustrated.  I get frustrated and sometimes I just can't hear things or I can hear, but I can't make out what they're saying."

The Board notes that, to date, nearly four years have passed since an addition was made to the record with the results of VA-compliant audiometric examination for the Veteran's claim for entitlement to service connection for a hearing loss disability.  As the Veteran has reported a worsening in his hearing acuity since his last examination, the Board is of the opinion that a new VA examination would be probative in ascertaining whether he presently has a hearing loss disability that can be attributed to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran, determine if there are any medical treatment records, government or private, available that document audiometric testing since his separation from active service.  Make an attempt to obtain any identified medical records.  

2.  Schedule the examination for a new VA audiological examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims file and the Remand have been reviewed.  

A licensed audiologist must provide testing that documents the Veteran's current state of hearing loss, to include controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The testing must be conducted without the use of hearing aids.  

If a current hearing loss disability is shown, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the hearing loss disability is etiologically related to service to include in-service noise exposure. 

3. The AOJ must ensure that the examination report(s) requested above are in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.  

4. After ensuring any other necessary development has been completed, the AOJ should then readjudicate the claim.  If the benefit sought on appeal remains denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




